Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of June 3, 2011 between
NEWPAGE CORPORATION (“Company”) and JAY A. EPSTEIN (“Executive”). The Company
and Executive agree as follows:

1. Employment and Acceptance. The Company will employ Executive, and Executive
accepts employment with the Company, subject to the terms of this Agreement,
effective as of a date on or before July 15, 2011, to be determined by Executive
and the Chief Executive Officer of the Company (“CEO”) (the “Effective Date”).

2. Term. This term of this Agreement (“Term”) and the employment relationship
established by this Agreement will continue from the Effective Date until the
date terminated by either party pursuant to Section 5 (“Termination Date”).

3. Duties and Title.

3.1 Title. The Company will employ Executive to render exclusive and full-time
services to the Company and certain of its subsidiaries and affiliates.
Executive will serve in the capacity of Senior Vice President, Finance and Chief
Financial Officer of the Company. Executive may also serve during the Term in
executive positions for one or more of the Company’s subsidiaries and affiliates
for no additional consideration.

3.2 Duties. Executive will report to the CEO and will have the authority and
responsibilities and will perform those executive duties that are customarily
performed by the senior vice president, finance and chief financial officer of
businesses similar to those of the Company, in each case as assigned to
Executive by the CEO or the board of directors of the Company (“Board”).
Executive will devote all his full working-time and attention to the performance
of those duties and to the promotion of the business and interests of the
Company and its subsidiaries and affiliates using his best, good faith efforts.
This Section 3.2 will not prevent Executive from acting as an advisor to or a
member of the board of directors of any civic or charitable organization, so
long as those actions do not violate Section 6 or interfere with Executive’s
performance of his duties under this Agreement.

3.3 Location. The principal place of Executive’s employment will be at the
Company’s headquarters in the Miamisburg, Ohio area. Executive will relocate his
residence to the Miamisburg, Ohio area as soon as practicable after the
Effective Date.

3.4 Compliance with Prior Agreement. Executive has disclosed to the Company that
Executive is a party to an agreement, dated May 3, 2010, with his previous
employer, Brant Industries, Inc., that contains, among other things, certain
restrictive covenants (“Prior Agreement”). As a condition of employment,
Executive agrees and acknowledges that he will not use or disclose any
information or take any action in connection with his employment with the
Company that would violate Executive’s obligations under the Prior Agreement,
including, without limitation, Executive’s obligations under Sections 4
(Confidential Information), 5 (Agreement Not to Compete), 6 (Non-Solicitation)
and 7 (Return of Documents and Materials) of the Prior Agreement. Executive
further acknowledges that the Company has instructed Executive that his job
duties specifically exclude the use or disclosure of any information or the
taking of any action that would violate the Prior Agreement.

 



--------------------------------------------------------------------------------

4. Compensation by the Company. Subject to Section 7.10, the Company will pay to
Executive the amounts and provide to Executive the benefits described in this
Section 4.

4.1 Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to Executive, an annual base salary of $400,000,
payable in accordance with the payroll practices of the Company (“Base Salary”).
During the Term, the CEO and the Compensation Committee of the Board
(“Compensation Committee”) will periodically conduct a review of Executive’s
Base Salary and, in the Compensation Committee’s sole discretion, may increase
Executive’s Base Salary based on Executive’s performance, the financial
condition of the Company, prevailing industry salary levels, or other factors
deemed relevant. Once increased, Base Salary may not be decreased. For the
purposes of this Agreement, Base Salary means Executive’s base salary as
increased pursuant to this Section 4.1.

4.2 Annual Bonus. For performance periods during the Term, Executive will be
entitled to participate in the NewPage Corporation Annual Performance Excellence
Plan and the NewPage Corporation Profit Sharing Plan or other similar bonus
plans available to other senior executives of the Company (“Bonus Plans”), in
each case as approved by the Compensation Committee. Executive’s annual bonus
under the Bonus Plans (“Annual Bonus”) will be based on a target bonus of 65% of
Base Salary. Under the current Bonus Plans, 58% will apply to and be paid under
the Performance Excellence Plan (with the actual award percentage to be
determined annually by the Compensation Committee in its sole discretion) and 7%
will apply to and be paid under the Profit Sharing Plan for achieving targets
set annually by the Compensation Committee in connection with the Bonus Plans.
Each Annual Bonus will be paid on or before March 15th of the year following the
tax year in which the relevant services required for payment have been
performed. There will be no cap on the amount of any Annual Bonus.

4.3 Signing Bonus. Upon execution and delivery of this Agreement and
commencement of services by Executive, the Company will pay to Executive at the
end of the pay period following the Effective Date a one-time signing bonus of
$65,000.00.

4.4 LTIP Award. Executive will receive an award of $1,200,000.00 under the
Company’s 2010 Executive Long-Term Incentive Plan, subject to and in accordance
with the terms of that plan and the separate Award Agreement between the Company
and Executive in connection with that plan.

4.5 Stock Option Award. Executive will receive an award granting an option to
purchase up to 100,000 shares of the common stock of NewPage Group Inc. under
the NewPage Group Inc. 2008 Incentive Plan, subject to and in accordance with
the terms of that plan and the separate Non-Qualified Stock Option Agreement
between NewPage Group Inc. and Executive in connection with that plan.

4.6 Financial Planning. During the Term, Executive will be eligible to receive
at his option financial planning assistance from the Company’s designated
provider if and for so long as similar assistance is made available to other
senior executives of the Company, under terms and conditions established from
time to time by the Company.

 

2



--------------------------------------------------------------------------------

4.7 Participation in Employee Benefit Plans. Executive will be entitled during
the Term to participate in the benefit plans of the Company that may be
available to other senior executives of the Company, on terms similar to those
available to other executives. The Company may at any time amend, modify,
suspend or terminate any employee benefit plan, program or arrangement for any
reason in its sole discretion.

4.8 Vacation. Executive will be entitled to four weeks of paid vacation during
each calendar year during the Term. Vacation days will be prorated for any
partial year based on the number of days elapsed in that year. Executive is not
entitled to payment for unused vacation days upon the termination of his
employment except as set forth in Section 5. The accrual and carry-over of any
remaining vacation days will be in accordance with Company policy from time to
time in effect.

4.9 Expense Reimbursement. During the Term, Executive will be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.

4.10 Moving and Relocation. Executive will be eligible to receive moving and
relocation benefits in accordance with the terms and conditions of the NewPage
Homeowner Relocation Guide dated August 10, 2010. In addition, Executive will be
eligible to participate in the “Loss on Sale” program referenced in the
Relocation Guide and the Company will extend the reimbursement for “Loss on
Sale” of Executive’s current principal residence in Stamford, Connecticut from a
maximum of $30,000.00, as stated in the Relocation Guide, to a maximum of
$175,000.00, plus tax assistance.

5. Termination of Employment.

5.1 Definitions.

(a) “Cause” means (i) commission of a felony by Executive, (ii) acts of
dishonesty by Executive resulting or intending to result in personal gain or
enrichment at the expense of the Company or its subsidiaries or affiliates,
(iii) Executive’s material breach of any policy of the Company, Holding or Group
applicable to Executive, (iv) Executive’s failure to follow the lawful written
directions of the CEO or the Board, (v) conduct by Executive in connection with
his duties that is willful and fraudulent, or (vi) conduct by Executive in
connection with his duties that is unlawful and materially injurious to the
Company or its subsidiaries or affiliates. If the Board determines, in its sole
discretion, that the events or circumstances giving rise to the Cause are
curable, the Company will so notify Executive and those events or circumstances
will not be deemed to constitute Cause if Executive effects a cure satisfactory
to the Board within 10 business days after the Company’s notice is received.

(b) “Change in Control” means the occurrence of any one of the following events:
(1) any person or entity who is not an affiliate of the Company on the Effective
Date becomes the beneficial owner, directly or indirectly, of 50% or more of the
combined voting power of the then-outstanding voting securities of the Company;
(2) the sale, transfer or other disposition of all or substantially all of the
business and assets of the Company, whether by sale of assets, merger or
otherwise, to a person or entity other than an affiliate of Cerberus Capital
Management, L.P.; or (3) the dissolution or liquidation of the Company.

 

3



--------------------------------------------------------------------------------

(c) “Disability” means a determination by the Company in accordance with
applicable law based on information provided by a physician selected by the
Company or its insurers and reasonably acceptable to Executive that, as a result
of a physical or mental injury or illness, Executive has been unable to perform
the essential functions of his job with or without reasonable accommodation for
a period of at least 90 consecutive days or for a period of at least 180 days in
any one-year period.

(d) “Good Reason” means, without the consent of Executive, (i) the assignment to
Executive of any duties inconsistent in any material adverse respect with
Executive’s position (including any reduction in offices, titles and reporting
requirements), authority, duties or responsibilities immediately following the
Effective Date, or any other action by the Company or its affiliates that
results in a material diminution in his position, authority, duties or
responsibilities, (ii) a reduction by the Company or its affiliates in
Executive’s Base Salary or in the percentage of Base Salary on which Executive’s
Annual Bonus is based, (iii) the Company requiring Executive to be based in any
office or location outside of 50 miles from Executive’s principal place of
employment in Miami Township, Ohio, (iv) a material reduction in the aggregate
benefits provided to Executive, except for any across-the-board reductions
affecting all similarly situated employees on substantially the same
proportional basis, or (v) any failure by the Company to obtain the express
written assumption of the Company’s obligations to Executive as described in
this Agreement by any successor or assign of the Company. Good Reason will exist
only if (1) Executive gives notice to the Company describing the basis for the
claim of Good Reason within 40 business days after the basis for the claim of
Good Reason first arises, and (2) the Company fails to cure the matters
described in Executive’s notice (if they are curable) within 15 business days
after the notice is given, or if they are curable but cannot reasonably be cured
within 15 business days despite reasonable good faith efforts by the Company as
a result of events or circumstances beyond the Company’s control, then the
15-business day cure period will been deemed to start on the date that the
Company can reasonably begin to effect its cure.

(e) “Severance Bonus Amount” means with respect to a Termination Date that
occurs (i) prior to June 1 of a calendar year, the Annual Bonus paid to
Executive for the calendar year prior to the calendar year in which the
Termination Date occurs, or (ii) on or after June 1 of a calendar year, the
Annual Bonus that would have been payable to Executive for the calendar year in
which the Termination Date occurs (determined as of the end of that calendar
year and payable if and when the Company pays annual bonuses to similarly
situated employees).

(f) “Termination Date” means the date that Executive’s termination of employment
becomes effective.

5.2 Termination for Cause or Without Good Reason. If during the Term the Company
terminates Executive’s employment for Cause or Executive terminates his
employment without Good Reason, Executive will be entitled to receive the
following payments and benefits and will not be eligible to receive any payments
or benefits under any Company severance or other similar plan or program:

 

4



--------------------------------------------------------------------------------

  (1) Any unpaid Base Salary and any accrued but unused vacation pay through the
Termination Date; and

 

  (2) Accrued benefits pursuant to the Company’s benefit plans and programs.

Subject to Section 7.10, the Company will pay the amounts described in (1) above
in a lump sum within 10 business days after the Termination Date (unless an
earlier date is required by law).

5.3 Termination Without Cause or for Good Reason.

(a) Subject to and contingent upon Executive’s compliance with this Section 5
and Section 6, if during the Term the Company terminates Executive’s employment
without Cause or Executive terminates his employment for Good Reason, Executive
will be entitled to receive the following payments and benefits in lieu of any
payments or benefits to which Executive would otherwise be entitled under any
Company severance or other similar plan or program:

 

  (1) Any unpaid Base Salary and any accrued but unused vacation pay through the
Termination Date;

 

  (2) A pro rata bonus for the calendar year in which the Termination Date
occurs, calculated by multiplying the Severance Bonus Amount by a fraction, the
numerator of which is the number of days in the current calendar year through
the Termination Date and the denominator of which is 365, payable at the time
that bonuses are paid to similarly situated employees;

 

  (3) An amount equal to (a) one times Base Salary, if the Termination Date
occurs prior to the first anniversary of the Effective Date and no Change in
Control has then occurred, or (b) two times Base Salary, if the Termination Date
occurs after a Change in Control or on or after the first anniversary of the
Effective Date;

 

  (4) Continued receipt of medical, dental, vision, basic life, and employee
assistance coverage for 24 months after the Termination Date, subject to payment
by Executive of the employee cost of those benefits as paid by active employees,
but if while receiving benefits under this Section 5.3(a)(4) Executive becomes
employed by another employer who provides one or more similar benefits,
Executive will so notify the Company and the benefits under the Company’s plan
will automatically become secondary to those provided under the new plan;

 

  (5) Outplacement services substantially similar to those provided pursuant to
the terms of the Company’s severance plan; and

 

  (6) Accrued benefits pursuant to the Company’s benefit plans and programs.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Agreement, the Company will
have no obligation to pay any amounts or provide any benefits described in this
Section 5.3(a) if Executive breaches any of his obligations under Section 6.

(b) Subject to Section 7.10, the Company will pay the amounts described in
Section 5.3(a)(1) within 10 business days after the Termination Date (unless an
earlier date is required by law).

(c) Subject to Section 7.10, the Company will pay the amounts described in
Sections 5.3(a)(2) and 5.3(a)(3) and provide the benefits described in Sections
5.3(a)(4) and 5.3(a)(5) only after Executive executes and delivers a general
release in the form attached as Exhibit A (or another form that is acceptable to
the Company in its sole discretion) (“Release”) that becomes irrevocable
according to its terms, within the time periods described below. Within 45 days
after the Termination Date (the “Delivery Deadline”), Executive must deliver to
the Company either an executed Release or a notice stating that Executive has a
good faith, bona fide dispute regarding his employment or the termination of his
employment with the Company (“Dispute Notice”). If Executive delivers an
executed Release by the Delivery Deadline and does not subsequently revoke it,
the Company will (i) pay the amount described in Section 5.3(a)(2) in a lump sum
at the time that bonuses are paid to similarly situated employees (on or before
March 15 of the year following the year in which the relevant services required
for payment have been performed), and (ii) pay the amount described in
Section 5.3(a)(3) in a lump sum on the first business day that is 60 days after
the Termination Date (except that, as permitted by Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated under that
section (the “Code”), the Company may, in its sole discretion, make the lump sum
payment at the end of the calendar month that in which the 30th day after the
Termination Date occurs. If Executive delivers a Dispute Notice by the Delivery
Deadline, the Company will, as permitted by Section 409A of the Code, pay the
amounts described in Sections 5.3(a)(2) and 5.3(a)(3) in a lump sum within 30
days after the date that the dispute is resolved and an executed Release is
delivered and becomes irrevocable in accordance with its terms (the “Resolution
Date”), but in no event later than the calendar year in which the Resolution
Date occurs (except that payment of the amount described in Section 5.3(a)(2)
will be made no sooner than the time that bonuses are paid to similarly situated
employees). Executive will be deemed to have waived the amounts described in
Sections 5.3(a)(2) and 5.3(a)(3) and the benefits described in Sections
5.3(a)(4) and 5.3(a)(5), and the Company will have no further obligation to pay
those amounts or provide those benefits (except as and to the extent required by
law), if (1) Executive fails to deliver either an executed Release or a Dispute
Notice by the Delivery Deadline, or (2) having so delivered an executed Release,
Executive revokes the Release and does not deliver a Dispute Notice by the
Delivery Deadline, or (3) having so delivered a Dispute Notice, the dispute is
not resolved, or (4) having so delivered a Dispute Notice, the dispute is
resolved and Executive fails to deliver an executed Release or revokes the
Release once delivered, or (5) having so delivered a Dispute Notice, the dispute
is resolved in a manner that terminates any further obligations under Sections
5.3(a)(2) through 5.3(a)(5).

5.4 Termination Due to Death or Disability. If during the Term Executive dies or
the Company terminates Executive’s employment on account of Executive’s
Disability, Executive or Executive’s legal representatives (as appropriate) will
be entitled to receive the following payments and benefits in lieu of any
payments or benefits to which Executive would otherwise be entitled under any
Company severance or other similar plan or program:

 

6



--------------------------------------------------------------------------------

  (1) Any unpaid Base Salary and any accrued but unused vacation pay through the
Termination Date;

 

  (2) A pro rata bonus for the calendar year in which the Termination Date
occurs, calculated by multiplying the Severance Bonus Amount by a fraction, the
numerator of which is the number of days in the current calendar year through
the Termination Date and the denominator of which is 365, payable at the time
that bonuses are paid to similarly situated employees; and

 

  (3) Accrued benefits pursuant to the Company’s benefit plans and programs.

Subject to Section 7.10, the Company will pay the amounts in (1) above in a lump
sum within 10 business days after the Termination Date (unless an earlier date
is required by law), and the amount in (2) above when annual bonuses are paid to
similarly situated employees.

5.5 No Mitigation. The obligations of the Company to Executive that arise upon
the termination of his employment pursuant to this Section 5 will not be subject
to mitigation or offset, except as provided in Section 6.6 or elsewhere in this
Agreement.

5.6 Removal from any Boards and Positions. If Executive’s employment terminates
for any reason under this Agreement, he will be deemed to resign as applicable
(1) as a member of the Board or the board of directors of the any of the
Company’s subsidiaries or affiliates to which Executive has been or may be
elected or nominated, (2) as a member of any other board to which he has been or
may be elected or nominated by or on behalf of the Company, and (3) as an
officer of, as a member of any committee or team of, and from any other position
with, the Company or any of its subsidiaries or affiliates.

5.7 Return of Information and Property. As requested by the Company and at the
Company’s expense, from time to time and upon the termination of Executive’s
employment for any reason, Executive will promptly deliver to the Company
(1) all copies and embodiments, in whatever form, of all Confidential
Information and Company Property (defined in Section 6.2) and all copies of
Confidential Information and Company Property in Executive’s possession or
within his control (including memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of that material,
and (2) all computers, cellular telephones, keys, vehicles and other tangible
personal property belonging to the Company or its affiliates in Executive’s
care, custody or control. If requested by the Company, Executive will provide
the Company with written confirmation that all required materials and property
have been delivered to the Company as provided in this Section 5.7.

6. Restrictions and Obligations of Executive.

6.1 Non-Disparagement. Except as required by law or order of a court or
governmental agency having jurisdiction or to report, in good faith, an
impropriety or financial wrongdoing affecting the business of the Company,
Executive will not at any time publish or communicate to any person or entity
any remarks, comments or statements concerning the Company, Cerberus Capital
Management, L.P., their parents, subsidiaries and affiliates, and their

 

7



--------------------------------------------------------------------------------

respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns, that
disparage or impugn the character, honesty, integrity, morality or business
acumen or abilities in connection with any aspect of the operation of the
business of the individual or entity being disparaged.

6.2 Confidential Information and Company Property.

(a) During the course of Executive’s employment under this Agreement, Executive
will have access to, certain trade secrets and confidential information relating
to the Company and its subsidiaries and its affiliates engaged in the Business,
as defined in Section 6.5 (“Protected Parties”), that is not readily available
from sources outside the Protected Parties, including their customer, supplier
and vendor lists, contract terms, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data), business plans and strategies
(including acquisition and divestiture plans), environmental and other
regulatory matters and any other information, whether communicated orally,
electronically, in writing or in other tangible forms, concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their businesses
(collectively, “Confidential Information”). Executive acknowledges that
Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties. The Protected Parties have invested,
and continue to invest, considerable amounts of time and money in developing and
maintaining their Confidential Information, and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. Executive will hold in a fiduciary
capacity for the benefit of the Protected Parties all Confidential Information
that is obtained by Executive during Executive’s employment by the Company or
its subsidiaries and affiliates and that does not become public knowledge (other
than by acts by Executive or representatives of Executive in violation of this
Agreement). Except as required by law or an order of a court or governmental
agency having jurisdiction, Executive will not during or after the Term disclose
any Confidential Information, directly or indirectly, to any person or entity
for any reason or purpose whatsoever, nor will Executive use it in any way,
except in the course of Executive’s employment with and for the benefit of the
Protected Parties or to enforce any rights or defend any claims under this
Agreement or under any other agreement to which Executive is a party, provided
that the disclosure is relevant to the enforcement of those rights or defense of
those claims and is only disclosed in the related formal proceedings. Executive
will take all reasonable steps to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. Executive
understands and agrees that Executive will acquire no rights to any Confidential
Information.

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items containing
Confidential Information or related to the Business, as well as all customer
lists, specific customer information, compilations of product research and
marketing techniques of the Protected Parties, whether prepared by Executive or
otherwise coming into Executive’s possession (“Company Property”), will remain
the exclusive property of the Protected Parties, and Executive may not remove,
or cause to be removed, any Company Property from the premises of the Protected
Parties except in furtherance of Executive’s duties under this Agreement.

 

8



--------------------------------------------------------------------------------

6.3 Inventions. While employed by the Company, Executive will promptly disclose
to and assign to the Company Executive’s entire interest in any invention,
improvement or discovery made or conceived by Executive, either alone or jointly
with others, that arises out of Executive’s employment or his relationship with
the Protected Parties. At the Company’s request and expense, Executive will
assist the Protected Parties during and after the Term in connection with any
controversy or legal proceeding relating to the invention, improvement or
discovery and in obtaining related domestic and foreign patent or other
protection.

6.4 Non-Solicitation or Hire. During the Term and for a period of one year
following the Termination Date (regardless of the reason for termination),
Executive may not directly or indirectly solicit or attempt to solicit or
induce, directly or indirectly, (1) any party who is a customer of the Protected
Parties or who was a customer of the Protected Parties at any time within the
previous 12 months, for the purpose of marketing, selling or providing to that
party any services or products offered by or available from the Protected
Parties and relating to the Business, or (2) any employee of the Protected
Parties or any person who was an employee of the Protected Parties at any time
within the 12-month period immediately prior to the Termination Date to
terminate that employee’s employment relationship with the Protected Parties in
order, in either case, to enter into a similar relationship with Executive or
any entity by which Executive is employed or serves as an officer or director or
with other person or entity in competition with the Business.

6.5 Non-Competition. During the Term and for a period of one year following the
Termination Date (regardless of the reason for termination), Executive may not,
whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Protected Parties, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person or entity), or otherwise assist any person or
entity that engages in or owns, invests in, operates, manages or controls any
venture or enterprise that engages or proposes to engage anywhere in the world
in the business of manufacturing, selling or re-selling (as a manufacturer,
distributor, converter, merchant, broker or otherwise) coated paper suitable for
printing or publication uses (the “Business”). Notwithstanding the foregoing,
nothing in this Agreement will prevent Executive from owning for passive
investment purposes not intended to circumvent this Agreement, less than 5% of
the publicly-traded common equity securities of any company engaged in the
Business, so long as Executive has no power to manage, operate, advise, consult
with or control the competing enterprise and no power, alone or in conjunction
with other affiliated parties, to select a director, manager, general partner,
or similar governing official of the competing enterprise other than in
connection with the normal and customary voting powers afforded Executive in
connection with any permissible equity ownership.

6.6 Remedies and Specific Performance. Executive acknowledges that a breach or
threatened breach of any of the restrictions in this Section 6 will result in
irreparable and continuing damage to the Protected Parties for which there may
be no adequate remedy at law and agrees that the Protected Parties will be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for the breach or threatened or attempted breach. Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
Executive or the entry of any other court order against Executive prohibiting
and enjoining him from violating, or directing him to comply with this
Section 6. These remedies will be in

 

9



--------------------------------------------------------------------------------

addition to all other remedies, including damages, available to the Protected
Parties for a breach or threatened or attempted breach of this Agreement. In
addition, without limiting the Protected Parties’ remedies for any breach of any
restriction on Executive in this Section 6, except as required by law, Executive
will not be entitled to any payments set forth in Section 5.3 if Executive
breaches the covenants applicable to Executive contained in this Section 6.

6.7 Enforcement. If any court determines that all or part of a covenant in this
Section 6 is invalid or unenforceable because of the geographic or temporal
scope of that covenant, the parties desire that the court reduce the scope to
the minimum extent necessary to make the covenant valid and enforceable. If any
court determines that all or part of a covenant in this Section 6 is invalid or
unenforceable, the remainder of this Section 6 will not be affected and will be
given full effect, without regard to the invalid portion.

7. Miscellaneous.

7.1 Notices. Any notice or other communication required or that may be given
under this Agreement must be in writing and may be delivered personally or by
courier, telegraphed, sent by facsimile transmission, or sent by certified,
registered or express mail, postage prepaid, and will be deemed given when
actually received at the following addresses or at any other address that either
party may notify the other:

 

If to the Company:

 

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attention: Chief Executive Officer

Fax: (937) 242-9324

 

If to Executive:

 

Executive’s home address

reflected in the Company’s

records.

With a copy to:

 

NewPage Corporation

8540 Gander Creek Drive

Miamisburg, OH 45342

Attention: General Counsel

Fax: (937) 242-9459

 

7.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements, written or oral, with respect to the subject matter of this
Agreement.

7.3 Representations and Warranties by Executive. Executive represents and
warrants that, other than the Prior Agreement, he is not a party to or subject
to any restrictive covenants, legal restrictions or other agreements in favor of
any entity or person that would in any way preclude, inhibit, impair or limit
Executive’s ability to perform his obligations under this Agreement, including
non-competition, non-solicitation, or confidentiality agreements.

7.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions of this Agreement
may be waived, only by writing signed by both parties or, in the case of a
waiver, by the party

 

10



--------------------------------------------------------------------------------

waiving compliance. No delay on the part of either party in exercising any
right, power or privilege under this Agreement will operate as a waiver of that
right, power or privilege, nor will any waiver of a right, power or privilege on
a particular occasion preclude exercise of that right, power or privilege on a
different occasion or the exercise of any other right, power or privilege under
this Agreement. This Agreement may be modified to the minimum extent necessary,
as agreed upon by the Company and Executive, to comply with the requirements of
Section 409A of the Code.

7.5 Governing Law and Venue. This Agreement will be governed and construed in
accordance with Ohio law applicable to agreements made and to be performed
entirely within Ohio, without regard to conflicts of laws principles. The
parties agree irrevocably to submit to the exclusive jurisdiction of the federal
courts or, if no federal jurisdiction exists, the state courts, located in
Dayton, Ohio, for the purposes of any suit, action or other proceeding brought
by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any suit, action, or proceeding, any claim that he or
it is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by the above-named courts. In addition,
the parties irrevocably agree to the waiver of a jury trial.

7.6 Assignment. This Agreement, and the rights and obligations under this
Agreement, may not be assigned by either party without written consent signed by
the other party, except that the Company may assign its rights and/or
obligations in this Agreement to the successor of the business of the Company.

7.7 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original but all of which will constitute one and the same
instrument.

7.8 Interpretation. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning of terms
contained in this Agreement. As used in this Agreement, “including” means
“including without limitation.”

7.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void,
unenforceable or against public policy for any reason, the remainder of the
terms, provisions, covenants and restrictions of this Agreement will remain in
full force and effect. Executive acknowledges that the restrictive covenants
contained in Section 8 are a condition of this Agreement and are reasonable and
valid in temporal scope and in all other respects.

7.10 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due under this Agreement, the amount of
withholding taxes due any federal, state or local authority in respect of that
benefit or payment and to take any other action as may be necessary in the
opinion of the Company or other payor to satisfy all obligations for the payment
of withholding taxes. To the extent that any of the benefits or payments
provided to Executive pursuant to this Agreement result in taxable income to
Executive, Executive understands and acknowledges that he is solely responsible
for the payment of any resulting taxes.

 

11



--------------------------------------------------------------------------------

7.11 Section 409A of the Code. This Agreement and all compensation derived from
this Agreement are intended to either be exempt from, or comply with, the
requirements of Section 409A of the Code. Accordingly, notwithstanding any other
provision of this Agreement, the provisions of this Agreement will be
interpreted consistent with the preceding sentence. By way of illustration, to
the extent required to comply with the requirements of Section 409A of the Code,
the words “termination of employment” or words or phrases to similar effect in
this Agreement will mean Executive’s “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding any provision of this
Agreement to the contrary, any payments provided under Sections 5.3(a)(2) and
5.3(a)(3) upon the separation from service of a “specified employee” (within the
meaning of Section 409A of the Code and the Company’s policy, if any, for
identifying specified employees), will be paid no earlier than the first
business day of the seventh month after the specified employee’s separation from
service, together with interest from the date of separation from service to the
date of payment at the applicable federal rate under Section 7872(f)(2)(A) of
the Code in effect on the date of separation from service. Further, to the
extent that any in-kind benefit or reimbursement provided under this Agreement
constitutes nonqualified deferred compensation, (i) the amount of any such
in-kind benefit or reimbursement to which Executive may be entitled during a
calendar year will not affect the amount to be provided in any other calendar
year, (ii) any such benefit or reimbursement will not be subject to liquidation
or exchange for another benefit, and (iii) any such reimbursement will be paid
no later than the last day of the calendar year following the taxable year in
which the reimbursable expense, if any, was incurred.

The Company and Executive, intending to be legally bound, have executed this
Agreement as of the date shown above.

 

EXECUTIVE     NEWPAGE CORPORATION

/s/ Jay A. Epstein

    By:   /s/ Douglas K. Cooper Jay A. Epstein    

Name:

Title:

 

Douglas K. Cooper

Senior Vice President, General Counsel and Secretary

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GENERAL RELEASE

THIS GENERAL RELEASE (“Release”) is made by JAY A. EPSTEIN (“Executive”) as of
_______________, 20___ (“Effective Date”), in favor of NEWPAGE CORPORATION
(“Company”) the other COMPANY RELEASED PARTIES described below. For good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Executive covenants and agrees as follows:

1. Subject to Section 2 below, Executive, individually and on behalf of his
heirs, executors, administrators, representatives, agents, attorneys and assigns
of every kind, hereby irrevocably, fully, unconditionally and forever releases,
discharges and holds harmless, to the fullest extent permitted by applicable
law, the Company and its affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and all of their
respective past and present employees, officers, directors, trustees,
shareholders, members, partners (as applicable), agents, investors, attorneys
and representatives (collectively “Company Released Parties”), from and against
any and all manner of claims, actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, demands
and losses of any kind or nature whatsoever (based on any legal or equitable
theory, whether contractual, common law, statutory, federal, state, local or
otherwise, including without limitation any claims for attorneys fees or costs),
whether known or unknown, that Executive has or may hereafter have against the
Company Released Parties or any of them arising out of or by reason of any
cause, matter or thing whatsoever from the beginning of the world until and
through the effective date of this Release directly or indirectly related to or
arising out of Executive’s past or present business relationships with the
Company Released Parties, including without limitation any and all matters
relating to Executive’s employment and termination of employment with the
Company and its subsidiaries or affiliates, and all matters arising under any
federal, state or local statute, rule or regulation or principle of contract law
or common law, the Age Discrimination in Employment Act of 1967, 29 U.S.C.
§ 621, et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et
seq., the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the Family and Medical
Leave Act of 1993, 29 U.S.C. § 2601 et seq. and applicable labor and employment
laws of the states of New York and Ohio (collectively “Claims”).

2. Notwithstanding Section 1 above, this Release will not apply to, and
Executive will retain, any Claims arising from (i) Executive’s rights and the
Company’s obligations under Section 5 of the Employment Agreement between the
Company and Executive, dated as of June 3, 2011 (the “Employment Agreement”),
(ii) Executive’s rights and the Company’s obligations under the Award Agreement
between Executive and the Company dated as of June 3, 2011 in connection with
the Company’s 2010 Executive Long-Term Incentive Plan, (iii) Executive’s rights
and NewPage Group Inc.’s obligations under the Non-Qualified Stock Option
Agreement between NewPage Group Inc. and Executive dated as of December 21,
2007, as amended, and under the Rollover Nonqualified Stock Option Agreement
between NewPage Group Inc. and Executive dated June 3, 2011, as amended,
(iv) Executive’s right to indemnification and defense pursuant to the charter
documents and bylaws of the Company or any Company Released Party and pursuant
to the Director and Officer Indemnification Agreement between the Company and
Executive dated as of June 3, 2011, and (v) under any insurance coverage
available to Executive under any director’s and officer’s insurance policy or
similar policy maintained by the Company or any Company Released Party.

 



--------------------------------------------------------------------------------

3. Without limiting the foregoing, and for avoidance of doubt, Executive
understands and agrees that by signing this Release:

(a) Executive is specifically and voluntarily waiving, releasing and forever
giving up any and all claims that Executive may have against the Company
Released Parties for illegal discrimination or retaliation or any kind or
nature, including without limitation those based on my age, sex, race, color,
religion, national origin, citizenship, veteran status, sexual orientation,
disability and/or handicap, whether for tort, breach of express or implied
employment contract, wrongful discharge, intentional infliction of emotional
distress, defamation, or injuries incurred on the job or as a result of my loss
of employment or otherwise;

(b) Executive is specifically and voluntarily waiving, releasing and forever
giving up any and all Claims that Executive may have against the Company
Released Parties for breach of contract, severance pay or separation pay,
vacation pay, holiday pay, breach of promise, wrongful discharge, unjust
dismissal, whistle-blowing, breach of fiduciary duty, breach of the implied
covenant of good faith and fair dealing, defamation, wrongful denial of
benefits, intentional or negligent infliction of emotional distress, negligence
and any other intentional torts; and

(c) Executive is specifically and voluntarily waiving, releasing and forever
giving up all Claims described in this Release through and including the
Effective Date, including without limitation any alleged injuries or damages
suffered at any time after the Effective Date by reason of the continued effects
of alleged discriminatory acts or other conduct that occurred on or before the
Effective Date.

4. Executive promises and agrees that, from and after the Effective Date,
Executive will not, either individually or with any other person or entity,
commence, maintain, prosecute, participate as a party, or permit to be filed by
any other person or entity on my behalf, any action, charge, lawsuit, complaint
or any administrative, arbitral, judicial or other proceeding with any
governmental agency, or against Company Released Party with respect to any of
the Claims released by Executive pursuant to Section 1 above. Executive
understands that this Section 4 bars Executive from initiating legal action only
to the fullest extent such a prohibition is valid under law. In addition,
Executive agrees that, from and after the Effective Date, and to the fullest
extent permitted under applicable law, Executive will not voluntarily
participate or assist in any judicial, administrative, arbitral or other
proceedings of any nature or description against Company Released Parties
brought by or on behalf of any administrative agency or any executives or former
executives of the Company other than pursuant to a valid judicial subpoena or
court order. If any person or entity brings a Claim released under this Release
on Executive’s behalf, Executive will waive any right to recovery under that
Claim and will use commercially reasonable efforts to cooperate with Company
Released Parties to have the claim dismissed.

5. Executive acknowledges that he has been given the opportunity to review and
consider this Release for 21 days from the date he received a copy. If Executive
elects to sign before the expiration of the 21 days, Executive acknowledges that
he will have chosen, of his own free will without any duress, to waive his right
to the full 21 day period.

 

2



--------------------------------------------------------------------------------

6. Executive may revoke this Release after signing it by delivering written
notice to the Secretary of the Company within seven days after the signing date
shown below (the “Revocation Period”). This Release, provided it is not revoked,
will be effective on the day after the end of the Revocation Period. If
Executive so revokes this Release, then the parties will automatically return to
the status quo existing immediately prior to the revocation, there will be no
obligation on the part of the Company or any other Company Released Party to pay
or provide the compensation described in Section 5 of the Employment Agreement,
and Executive will repay to Company any monies and return any other
consideration previously paid or provided to Executive under Section 5 of the
Employment Agreement.

7. Executive acknowledges that he has been advised to consult with an attorney
prior to signing this Release.

8. Executive is signing this Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this Release of his
own free will without any duress, being fully informed and after due
deliberation. Executive voluntarily accepts the consideration provided to him
for the purpose of making full and final settlement of all claims referred to
above.

9. Executive acknowledges that he has not relied on any representations or
statements not set forth in this Release. Executive will not disclose the
contents or substance of this Release to any third parties, other than his
attorneys, accountants, or as required by law, and Executive will instruct each
of the foregoing not to disclose the same.

10. This Release is made in and will be governed by and construed in accordance
with Ohio law. If any provision in this Release is held invalid or unenforceable
for any reason, the remaining provisions will be construed as if the invalid or
unenforceable provision had not been included.

11. Executive understands and agrees that each of the individuals and entities
identified as Company Released Parties in Section 1 of this Release are intended
third-party beneficiaries of the releases and undertakings conveyed by Executive
in this Release, and that each such third-party beneficiary will have the right
to enforce the terms and conditions of this Release directly, in its own name
and its own right, to the fullest extent that that right is afforded to the
Company under this Release.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive, intending to be legally bound, has executed and delivered this
Release effective as of the Effective Date.

 

EXECUTIVE:   

Jay A. Epstein

 

Date Signed: ___________________, 20___

 

3